OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The hearing court found that the arresting officers had probable cause to believe that a crime had been committed and to link defendant to its commission. This finding was affirmed at the Appellate Division, and we cannot say that it was erroneous as a matter of law.
Nor do we find merit to defendant’s other contention that his station house identification was so tainted as to require its suppression as well as suppression of any later in-court identification. The hearing court determined that defendant’s "constitutional and civil rights were not in any way violated”. This conclusion, similarly affirmed at the Appellate Division, was not erroneous as a matter of law.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
*865Order affirmed in a memorandum.